internal_revenue_service number release date index number ------------------------------------ ----------------------------- ------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------------- -------- telephone number --------------------- refer reply to cc psi plr-151867-09 date date legend legend x ----------------------------------------------------------- ------------------------------ state year year year year year dollar_figuren date date ------ ------- ------- ------- ------- ------- ----------- ---------------------- -------------------------- dear ----------------- this letter responds to your letter dated -------------------------- and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts plr-151867-09 x was incorporated under the laws of state in year x elected to be an s_corporation effective date at the time x made its s election x’s accountants believed that x did not have accumulated_earnings_and_profits for each of the consecutive years of year year and year x had passive_investment_income in excess of percent of its yearly gross_receipts during year x engaged a new accountant who determined that x had accumulated_earnings_and_profits of dollar_figuren x will elect pursuant to sec_1_1368-1 of the income_tax regulations to distribute all of its accumulated_earnings_and_profits dollar_figuren to its shareholders through a deemed_dividend in year x represents that x and its shareholders did not intend to terminate x’s s_corporation_election and were not aware of the termination until year x and its shareholders have treated x as an s_corporation since date x represents that the termination was not motivated by tax_avoidance or retroactive tax planning x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 becomes effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that except as otherwise provided in sec_1362 passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments plr-151867-09 consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election terminated on date under sec_1362 because x had accumulated_earnings_and_profits at the close of each of three consecutive taxable years beginning in year and gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation beginning on date and thereafter provided that x’s s_corporation_election was valid and has not otherwise terminated under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether x’s s election is otherwise valid the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-151867-09 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely s david r haglund chief branch office of the associate chief_counsel passthroughs special industries
